Citation Nr: 1511878	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-16 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for a bilateral knee disability including as secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from February 1979 to June 1982; he also had a period of active duty for training from March 1975 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  At this time, no documents are in the Veteran's VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral knee disability which he contends started during his active service and worsened over the years.  

The Veteran's service treatment records indicate that in July 1979, he presented with complaints of pain in the left knee for two days.  The Veteran reported that he was trying to break a bolt loose using his knee as leverage when pain occurred.  After physical examination, he was diagnosed as having left knee strain.  

The Veteran underwent VA examination in March 2010.  After physical examination of the Veteran, the examiner, a VA attending physician, opined that the strain that occurred in active service was associated or causal in the current osteoarthritis but was likely that years in construction were causal.  (It is unclear whether a "not" was left out of this statement.)  The physician noted that certainly, the left knee in-service injury had no impact on the current right knee condition.  The physician also stated that as the Veteran had an essentially low normal arch, it was not likely that the noted foot condition was associated with the relatively significant degenerative changes of the bilateral knees.  The physician stated that literature search did not support pes planus as causal in tears of the menisci as demonstrated by MRI right knee.  The physician opined that it was her opinion that the noted foot condition was less likely as not causal in the Veteran's knee condition.

Unfortunately, the March 2010 VA examiner's opinion regarding direct service connection is inconsistent.  In addition, the examiner did not address whether the Veteran's service-connected bilateral pes planus aggravated his bilateral knee disorders.  As such, in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that an additional medical opinion in conjunction with the review of the entire record should be obtained which addresses whether the Veteran has a current chronic knee disorder which is in any way related to his service-connected pes planus.  38 C.F.R. § 3.159(c)(4). 

In addition, a review of the claims file reveals that the Veteran has not been properly notified of the provisions of the VCAA concerning secondary claims. Therefore, it is apparent that the Board must remand this case to ensure that the Veteran is properly notified of the VCAA and to determine whether all evidence needed to consider the claim has been obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA should be undertaken, including, but not limited to, informing the Veteran of the information and evidence not of record (1) that is necessary to substantiate s claim for entitlement to service connection for a bilateral knee disability as secondary to service-connected disability; (2) that VA will seek to obtain; and (3) that the claimant is expected to provide.  In addition, the Veteran should be informed of how VA determines disability ratings and effective dates.
 
2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his bilateral knee disorders that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

3.  The Veteran's claims file should be forwarded to an orthopedist.  The examiner is to be provided access to the claims folder, Virtual VA, and VBMS (if records are added to this file).  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  

The orthopedist should identify all current chronic knee disorders and for each disorder provide an opinion as to whether it is at least as likely as not that any such disorder is in any way related to (caused by or aggravated) by the Veteran's (1) active duty service or (2) service-connected bilateral pes planus.

If a chronic knee disability is determined to have been aggravated by a service-connected pes planus, the examiner should indicate, to the extent possible, the approximate level of severity of such disorder (i.e., a baseline) before the onset of the aggravation.
  
It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the corrective procedures should be implemented at once.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




